 352DECISIONS OF NATIONAL. LABOR RELATIONS BOARDAargano Electric Corp and Local 363, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America' and Local3, International Brotherhood of ElectricalWorkers, AFL-CIO,2Party to the Contract.Case 29-CA-6355March 12, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn October 4, 1979, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Local 3 filed excep-tions and a supporting brief.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,4and conclusions5of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein. ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-' Herein called Local 363.2 Herein called Local 3.a Respondent filed a letter with the Board stating that it "herebyadopts and joins in the Exceptions ... submitted by the Party to the Con-tract, Local 3, I.B.E.W."4Local 3 has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing her findings.In the sixth paragraph of sec. 11, D, of her Decision, the Administra-tive Law Judge incorrectly stated that, "Thereafter, Local 363 recalledpresident Argano's office and left messages." It appears that the Adminis-trative Law Judge intended to state that, " Thereafter, Local 363 calledpresident Argano's office. .. " In par. 6 of the "Conclusions of Law"section of her Decision, the Administrative Law Judge incorrectly statedthat Respondent violated the Act by refusing " .to implement andadhere to its contract with Respondent." Apparently, the AdministrativeLaw Judge intended to state that Respondent refused " ..to implementand adhere to its contract with Local 363." We therefore correct theseinadvertent errors.6 In adopting the Administrative Law Judge's Decision in this case, wedo not rely upon her statements in the last paragraph of sec. II, "E. Anal-ysis and Conclusions," regarding the contention that Respondent's con-duct was excusable because it was motivated by business interests inas-much as some of its employees had threatened to quit. These statementsare unnecessary to our finding of a violation in this case.6 In par 2(f) of her recommended Order, the Administrative LawJudge incorrectly referred to Local 3, rather than Local 363. We there-fore correct this inadvertent error.248 NLRB No. 49fled below, and hereby orders that the Respondent,Argano Electric Corp., New York, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:Substitute the following for paragraph 2(f):"(f) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, copies of all reports made to trustees of thefunds to which Respondent's contract with Local363 call for Respondent to contribute, and all otherrecords necessary or useful to analysis of the sumsdue under the terms of this Order."DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard in Brooklyn, New York, on April 18 and19, 1979, pursuant to a charge filed on April 20, 1978,and a complaint issued on June 15, 1978. As of the closeof the hearing, the issues presented by the pleadingswere whether Respondent Argano Electric Corp. violat-ed Section 8(a)(2), (3), (5), and (1) of the National LaborRelations Act, as amended (the Act), by entering into acollective-bargaining agreement with Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO(Local 3), in March 1978, and by thereafter refusing torecognize and bargain with Local 363, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers (Local 363), and to implement and adhere toits alleged contract with Local 363 effective betweenJuly 1976 and at least June 1979.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the brieffiled by Local 3 and adopted by Respondent, I make thefollowing:FINDINGS OF FACT1. JURISDICTIONRespondent is a New York corporation with its princi-pal office and place of business in New York, New York.It performs work at various jobsites throughout the NewYork metropolitan area, where it is engaged in the busi-ness of an electrical contractor. During the year preced-ing the issuance of the complaint, a representativeperiod, goods and materials valued in excess of $50,000were transported and delivered to its various places ofbusiness in interstate commerce directly from States ofthe United States other than the State in which Respon-dent is located. I find that, as Respondent concedes, it isengaged in commerce within the meaning of the Act,and that assertion of jurisdiction over its operations willeffectuate the policies of the Act.Local 363 and Local 3 are labor organizations withinthe meaning of the Act. ARGANO ELECTRIC CORP.35311. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt the April 1979 hearing, Local 3, Local 363, andcounsel for the General Counsel (the General Counsel)agreed that Respondent was at that time an employer en-gaged in the building and construction industry withinthe meaning of Section 8(f) of the Act. Respondent tookno position as to this matter. Pat Bellantoni, who actedas union business agent for Respondent's employees be-tween 1970 and about March 1978, credibly testified thatduring this entire period Respondent was engaged in thesame kind of business.In 1970, Respondent's president, Nicholas Argano, ap-proached his employees and told them that he hadsigned an agreement with Local 199 and that they wereLocal 199 members. None of the employees had askedArgano to put them into Local 199. Teamsters Local819E is the successor of Local 199, Industrial Workers ofAllied Trades. On November 23, 1970, Respondent ap-plied for membership in the United Construction Con-tractors Association, Inc. (the Association). The applica-tion stated, inter alia:I (We) understand that as a condition membershipand continued membership [sic], I (We) shall abideby the By Laws of the Association. I (We) agree tobe bound by, and to comply with the terms of anyagreement now existing, or which may hereafter beentered into between the Association and Local819E International Brotherhood of Teamsters, withthe same force and effect as though I (We) had ex-ecuted same as a party.Frank Micelotta, an Association officer since 1964, testi-fied in April 1979 that this application was in the Associ-ation's files, and that it would not have been there unlessit had been accepted.In October 1971, Local 819E merged with Local 363.'Employers who first applied for membership in the As-sociation after the merger executed applications substan-tially the same as that executed by Respondent, exceptthat Local 363 was substituted for Local 819E. Respon-dent did not sign an application specifying Local 363.None of the employers who had applied for membershipbefore the merger signed an application specifying Local363, but some of them thereafter participated in the As-sociation and its contractual negotiations and relationshipwith Local 363. Micelotta testified that the Association isan association of contractors who are willing to have anagreement with Local 363.Pat Bellantoni, who was Local 819E's business agentbefore the merger and Local 363's business agent there-after, credibly testified that under the contract withLocal 363 between the merger and July 1, 1976, Respon-dent was required to call Local 363 for any men itneeded, and that Respondent in fact did so. On April 12,1974, in a proceeding to which the Association, Local363, and Local 3 were parties, the Board found, interalia, that the Association, on behalf of its members, andLocal 819E was a division of Local 819, which is still in existence.All Local 819E records were transferred to Local 363Local 363 were parties to a collective-bargaining agree-ment which ran from November 15, 1970, to November14, 1973. United Construction Contractors Association,Case 2-RC-16244, 210 NLRB 61 (1974). On August 6,1974, the Board found in that same proceeding that Re-spondent had been a member of the Association at thetime of the original hearing,2that it was still a memberof the Association, and that a multiemployer unit includ-ing Respondent's employees was appropriate for collec-tive-bargaining purposes. The Board directed an electionin that unit. 212 NLRB 767 (1974), in light of 210 NLRB61.3 That election was held on September 19, 1974. andRespondent's employees participated therein. Pursuant tothe results of this election, the Board on October 15,1975, certified Local 363 as the representative of a unitof "All electricians, electrical maintenance mechanics,helpers and apprentices employed by the Employer-members of the United Construction Contractors Associ-ation, excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct." On July 14, 1976, Respondent Argano Electric andLocal 3 executed a stipulation that Respondent "is, andhas been at all times material herein, a member of theUnited Construction Contractors Association, ... an em-ployer association of electrical contractors, which per-forms inter alia, the function of negotiating, executingand administering collective-bargaining agreements onbehalf of its employer-members, with labor organizationsrepresenting employees employed by its employer-mem-bers. "4Between April 1975 (at least) and mid-March 1977,Respondent paid dues to the Association, although it ap-pears that Respondent may have been in arrears afterNovember 1976. Between April 1975 (at least) and aboutApril 1978, Nicholas Argano, Respondent's president,came to almost every Association meeting, and partici-pated in any discussions that wvere on the floor.2 This original hearing was held at some time between August 17.1973, the date of the petition in Case 2-RC-16244, and April 12, 1974,the date of the first Board decision in that case. I find it unnecessary toconsult the Board records which show the exact date of that hearinga The Board rejected Local 3's contention that upon an election icto-ry in the unit, Local 3 ought to be certified as representative of the Asso-ciation members individually, as well as for the group. 212 NLRB at 7t,7.fn. 4. Local 3 had filed the representation petition and appeared on theballot.4 This stipulation was entered into in connection with a formal settle-ment agreement in Case 29-CC-523, in which Local 3 was the Respon-dent and Argano Electric was the charging party. Local 3 there stipulat-ed to the entry of the Board order, and a judgment by a United Statescourt of appeals, which, inter alia, prohibited Local 3 from exerting pres-sure on any secondary employer to compel it to cease doing businesswith Argano Electric The Board entered such an order on September 8,1976, and the order was enforced by the United Stated Court of Appealsfor the Second Circuit on December 9, 1976. The complaint in that casealleged, inter alia, that at all times material (i.e., about March 1976),Argano Electric's employees had been members of, or represented forpurposes of collective bargaining with the Association by, Local 363. andthat Local 3 had been engaged in a labor dispute with Argano Electricarising out of its failure to employ individuals who were members of orrepresented by Local 3 The record as stipulated to by the parties includ-ed this complaint, but no answer theretoARGANO ELECTRIC CORP. 353 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The 1976 Collective-Bargaining Agreement BetweenLocal 363 and the AssociationIn June 1976, a collective-bargaining agreement wassigned by Association Representative Micelotta andLocal 363 Representative Alfred Bellantoni.5This agree-ment was to be effective between July 1, 1976, and June30, 1979, and was to be automatically renewed from yearto year thereafter absent written notice of termination by"either party" not less than 60 nor more than 90 daysprior to the expiration date. The contract contained, interalia, a union-shop clause with a 7-day grace period; anexclusive hiring-hall clause;6a checkoff clause; clausesrequiring employer payments into "Local 363 PensionFund E," "Local 363 Welfare Fund E," "Local 363 An-nuity Fund E," and "Local 363 Joint Industry FundE;"7and clauses setting forth a grievance and arbitrationprocedure applicable to, inter alia, disputes relating topayment into the aforementioned Funds. In addition, thecontract contains the following provisions:ARTICLE IRECOGNITION:1. The ASSOCIATION agrees, on behalf of itspresent and future members who are in the Electri-cal Contracting Industry, to comply with the provi-sions of this agreement.2. The ASSOCIATION, on behalf of itself andits members, acknowledges that the UNION repre-sents a majority of the workers employed in theASSOCIATIONWIDE unit consisting of the work-ers covered by this agreement employed by the re-spective members of the ASSOCIATION, and hasbeen designated by said electrical workers as theirsole and exclusive collective bargaining representa-tive. The ASSOCIATION, on behalf of itself andits present and future members, agrees to recognizethe UNION during the entire period of this agree-ment, as the sole and exclusive collective bargainingrepresentative of the workers, covered by thisagreement. ...3. The ASSOCIATION agrees that each memberof the ASSOCIATION, as a condition for member-ship (or continued membership) in the ASSOCI-ATION, shall excute a membership applicationwhich shall contain the following provision:"We agree to be bound by, and to comply withthe terms of any agreement now existing orwhich may hereinafter be entered into betweenthe ASSOCIATION and INTERNATIONALBROTHERHOOD OF TEAMSTERS, LOCAL363, with the same force and effect as though wehad by these present executed the same as aparty."The agreement was signed in the presence of, inter alia, other Associ-ation members. Nicholas Argano was not present.6 However, the employer was permitted to procure workers fromother sources if Local 363 could not furnish a satisfactory worker within48 hours after written request.The contractually expressed purpose of the "Local 363 Joint Indus-try Fund E" was "to develop and improve the educational qualifications"of the employer's employees.A duplicate original of the membership applica-tion shall be sent to the UNION by the ASSOCI-ATION within five (5) days after its execution by amember.ARTICLE XXV8CONTRACT SURVIVAL:(A) The loss of Membership by an Employer inthe Association, in any fashion or manner, whetherby act of the Employer, or by the Association, shallin no fashion or manner relieve the Employer of theobligations under this Agreement. All provisionsshall remain in full force and effect. In such event,the renewal terms of this Agreement shall be bind-ing upon such Employer in his individual capacity.C. Relationship Between Respondent and Local 363Before March 1978Local 363 Business Representative Pat Bellantoni testi-fied that Respondent had had a contract with Local 819from at least 1970 until its 1971 merger with Local 363,and with Local 363 thereafter. Local 3's brief renews, ineffect, Local 3's motion at the hearing to strike Bellan-toni's testimony in this respect, which motion I denied atthe hearing with leave to renew if appropriate support-ing documents were not offered. Respondent's allegedcontract with Local 819 was not offered into evidence,and I hereby grant Local 3's motion to strike as to thiscontract. However, I deny Local 3's motion to strike inconnection with Respondent's contract with Local 363between November 1970 and July 1, 1976, on the basisof the Board's 1974 findings in United Construction Con-tractors, supra, 210 NLRB 61 and 212 NLRB 767 (1974);on the basis of Bellantoni's testimony, as to which nomotion to strike was filed, that between the merger andJuly 1, 1976, Respondent was contractually required toand did hire through Local 363; and on the basis of evi-dence discussed infra about Respondent's payments toLocal 363 Funds pursuant to an arbitrator's award cover-ing a period beginning on September 26, 1975. WhetherRespondent was a party to the 1976-79 contract will bedetermined infra.Of Respondent's premerger work force, 5 to 10 per-cent were recruited from Local 819E. About half of Re-spondent's work force between the merger and July 1976were recruited from Local 363. About 25 percent of Re-spondent's 1978 work force were recruited from Local363. The most recent of such referrals were made in thefall of 1977, pursuant to a request from President Arganoto Business Representative Pat Bellantoni, and all em-ployees so referred were already Local 363 members.9s This article should probably be numbered XXXV.D This finding is based on Pat Bellantoni's testimony. Contrary to Re-spondent and Local 3, such testimony is not impeached by the fact thatin a 1977-78 arbitration proceeding discussed infra, the documents filedby Local 363 do not name, as employees on whose behalf Respondentwas required to make payments into various Local 363 funds, three em-ployees whom he named as having been referred to Respondent by Local363-Ed Zayes, Sr., Ed Zayes, Jr., and Nick Fevola. These documentsContinued ARGANO ELECTRIC CORP.355Between September 1970 and the October 1971 merger,all of Respondent's employees were members of Local819E. Between the date of the merger and February1978, all of Respondent's employees were members ofLocal 363. At least after July 1, 1976, all of them weredues-paying members during this period. In late 1977, anemployee laid off by Respondent complained to Local363 that he had not received his vacation pay. Local 363asked President Argano to send the money within 7 daysand he did so.By letter to Respondent dated October 17, 1977, theboard of trustees of the Local 363 Welfare, Pension,Joint Industry, and Annuity Funds E alleged that Re-spondent had failed to keep a "verbal agreement" tomake past-due and current payments, and demanded im-mediate payment of amounts, totaling about $30,000,which had allegedly accrued during the period betweenSeptember 26, 1975, and October 1, 1977. Over date ofDecember 5, 1977, Arbitrator Haskell Wolf sent Respon-dent a notice of hearing "In the matter of the Arbitrationbetween Local 363 IBT Union and Argano ElectricCorp. Employer." The notice stated, "The Union allegesthat a dispute has arisen under the Collective-BargainingAgreement between the parties concerning Employer ar-rears with respect to contributions to Welfare, Pension,Annuity and Joint Industry Funds." The notice went onto say, "in case either party fails to attend withouthaving previously shown good and sufficient cause forhis absence, I shall, at the request of the other party, pro-ceed with the hearing exparte." At the request of Re-spondent through President Argano, the arbitration hear-ing was postponed until January 19, 1978. Respondentfailed to appear at this January 1978 hearing. The arbi-trator's award stated that the Union had sought a deter-mination under "the labor contract between the parties"regarding Respondent's failure to make payments "pursu-ant to the terms of the collective-bargaining agreementbetween the parties." The award went on to state thatthe Union had "set forth the applicable provisions of thecontract," and directed Respondent to pay to the Funds"at once" amounts totaling about $29,000. Thereafter,Gordon Canizio, as president of Local 363, filed amotion in state court to confirm the arbitrator's award.On May 23, 1978, a settlement was executed betweenCanizio as president of Local 363 and as chairman of theboard of trustees, Respondent Argano Electric Corp.,and Nicholas Argano. Nicholas Argano personally andRespondent undertook to pay a total of about $22,000 in24 monthly payments over a period ending in mid-1980,and further agreed to a $29,000 judgment against Nicho-las Argano personally and Respondent in the event of adefault in any one installment.'0As of the hearing beforedo not purport to name the specific employees on whose behalf 1977payments should have been made. The record affirmatively shows thatthe Zayeses were referred to Respondent in 1977, and fails to show thatFevola was hired before 1977. The claims of Respondent and Local 3 inthis respect are difficult to reconcile with their further claim (infra. fn.11) that the record fails to show that the arbitration proceeding wasbrought under the 1976 contract between Local 363 and the Association.10 The 1976 contract between the Association and Local 363 renders acorporate employer's stockholders and directors personally responsiblefor payments into the Funds.me in mid-April 1979, Respondent had regularly madethe payments called for by this settlement. "D. Respondent's Execution of a Contract With Local 3About March 1978, Local 3 and various other unionsset up picket lines at the Prince George Hotel construc-tion site because the work there was being performed byworkers who were not members of the AFL-CIO build-ing trades. Respondent was performing work at that job-site with four members of Local 363, which is not affili-ated with the AFL-CIO-namely, Louis Squillante, hisbrother John Squillante, Carlos Sarauw, and BarringtonBrandt. The Squillantes are brothers-in-law of PresidentArgano. At all relevant times, Louis Squillante has beenRespondent's only superintendent. His duties includetaking care of the jobs and the men. He became superin-tendent no earlier than November 1977. Between becom-ing superintendent and April 1979, he recommended thedischarge of five employees, all of whom were dis-charged. As of March 1978 he was paid $400 a week; sofar as the record shows, at that time the next highestpaid person on the payroll received $7.20 an hour, or$288 for a 40-hour week. 2I find that Louis Squillantehas the power, in the exercise of independent judgment,effectively to recommend discharge and responsibly todirect employees, and that he is a supervisor within themeaning of Section 2(11) of the Act.Local 3 is a union which is sometimes difficult to join.While the picketing was in progress, Local 3 BusinessRepresentative Bernard Rosenberg told Respondent'spersonnel on the job that Local 3 had better wages,working conditions, and benefits than Local 363, andtold them that they could join Local 3 if they told Re-spondent that they were "coming into" Local 3 andwould quit if Respondent did not sign an agreement withLocal 3 "Because we want to be with Local 3.... Be-cause we know there's a good future for each and everyone of us and our families."Sarauw decided that he wanted to accept Local 3'soffer, and spoke about the matter to two other employ-ees, possibly Brandt and John Squillante. The three ad-vised Supervisor Louis Squillante that they were plan-ning to take the matter up with the rest of the shop. Allfour men on the Prince George job discussed the matterwith other shop personnel. Supervisor Louis Squillanteactively participated in or was present during some ofthese discussions. All of Respondent's personnel decidedl Because Local 363's letter to Respondent demanding the paymentssets forth the names of several persons identified in the record as Respon-dent's electricians, at least two of whom (Sarauu and Brandt) were re-ferred to Respondent through Local 363, funds specified in Local 363's1976 contract with the Association, and because the 29,849.01 amountgranted in the arbitrator's award is exactly the amount specified in thedemand letter, I do not accept the contention of Respondent and Local 3that the record fails to show that the contract under which Local 363successfully brought this proceeding against Respondent was Local 363'scontract with the Association. See also supra, fn 9. Although the con-tract contains provisions for Funds claims to be arbitrated by a three-manpanel. the contract further provides, under some circumstances whichmay have existed here, for a single arbitrator named by the New YorkState Board of Mediation or the American Arbitration Association12 This was Ralph Squillante, the brother of Louis and John Squil-lanteARGANO ELECTRIC CORP 355 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Local 3's offer was good. The four Prince Georgemen, including Supervisor Louis Squillante, went toPresident Argano; told him that they wanted to go toLocal 3; stated that they had a "better deal" and the payand benefits were better under Local 3; and further saidthat if Respondent did not "go Local 3," they wouldquit. Argano said that this would cost a lot of money, hewould think about the mattter, and he would let LouisSquillante know the following day. A day or two later,Argano told these four individuals that he would "goLocal 3," that this would be "better for the organization,the shop." 13Shortly thereafter, on March 22, Supervisor LouisSquillante told 10 employees to meet him at the Local'sunion hall. After work on that date, 13 persons on Re-spondent's payroll, including Supervisor Louis Squil-lante, met at Local 3's hall. Ten of them, including Su-pervisor Louis Squillante, signed membership cards au-thorizing Local 3 to represent them for collective-bar-gaining purposes. 4 At least two of the nine signatoryemployees, and probably all of them, signed in Supervi-sor Louis Squillante's presence. No contention is madethat the nine employees who signed Local 3 cards onthat day constituted less than a numerical majority ofRespondent's rank-and-file electricians. After these cardswere signed, Local 3 removed its pickets from the PrinceGeorge job, and Nicholas Argano executed, on Respon-dent's behalf, a collective-bargaining agreement withLocal 3. This contract was to be effective until June 30,1979, and was to be automatically renewed from year toyear thereafter unless one of the parties gave writtennotice 90 days before June 30 of a desire to modify orterminate the agreement.' Paragraph 12 of the complaint as issued in June 1978alleged, inter alia, that the agreement between Local 3and Respondent "requires that the employees covered bysaid agreement become and remain members of Local 3as a condition of employment and continued employ-ment." This allegation was denied in the answers filed byRespondent and by Local 3. During the April 1979opening statement by Local 3's counsel, I asked himwhether Local 3 had a union-security clause in its con-tract with Argano. He replied, "Local 3 does not have aUnion Security Clause in connection with Argano." TheGeneral Counsel rested his case without offering intoevidence the contract between Respondent and Local3. 1 While arguing that the complaint should be dis-missed on the ground that the General Counsel hadfailed to make out a prima facie case, Local 3's counselstated that he had been asked whether there was a"union shop" clause in the contract and that he had an-'3 My findings in this paragraph are based on a composite of credibleportions of the testimony of Sarauw, Louis and John Squillante, andBrandt. For demeanor reasons, I do not accept Sarauw's testimony thatthey told Argano that they were going to change unions whether or nothe recognized Local 3, and if he decided to stay in Local 363 that washis own business.14 The record fails to show whether the two employees not summonedby Supervisor Louis Squillante were given the opportunity to, wanted to,or did sign cards.i' Supervisor Louis Squillante was in the contract unit.'6 The General Counsel subpenaed Company President Argano, butupon his failure to appear, elected to proceed without enforcing the sub-pena.swered no "And of course that is not evidence," and that"we have no Union Security clause in the contract re-ferred to." Thereafter, the General Counsel stated on therecord that he had put in no evidence that, pursuant toLocal 3's contract with Argano, membership is required,and moved to withdraw paragraph 12. Local 363's coun-sel objected to the motion on the ground that "I havenot seen the contract and I don't know whether or notthat's true. And there's been no evidence presented inthe chief case." Over this objection, I granted the motionto withdraw paragraph 12. Later that day, Local 3 of-fered the contract into evidence. Then, the GeneralCounsel moved to reinstate paragraph 12 of the com-plaint on the basis of union-security provisions set forthin article XII, section 11, of the contract. I denied thismotion on the ground, in substance, that this clausecovers administrative employees only. The May 1979brief filed by Local 3 and Respondent states at page 13that their contract "does contain a maintenance of mem-bership clause-Article I (g)," which clause provides,"All employees who are or become members of theUnion shall remain members of the Union in good stand-ing during the term of this Agreement as a condition ofemployment." Although served with this brief, neitherthe General Counsel nor Local 363 has moved to rein-state paragraph 12 of the complaint on the basis of thismaintenance-of-membership clause.In March or April 1978, Local 363 members BarryChan and Nick Fevola told Local 363 RepresentativePat Bellantoni that "Nick Argano and Argano Electrichad gone Local 3 and they were let go at that time be-cause he was only allowed to take in 10 people."'7Thereafter, Local 363 recalled President Argano's officeand left messages, which he never returned. The com-plaint alleges, neither Respondent's answer nor Local 3'sanswer denies, and I therefore .find that since aboutMarch 20, 1978, Respondent has refused to recognize ornegotiate with Local 363 as the collective-bargainingrepresentative of its employees. The complaint further al-leges that since about March 20, 1978, Respondent hasfailed and refused to implement and adhere to the termsand conditions of its collective-bargaining agreementwith Local 363. This allegation is not denied in Respon-dent's answer. Local 3's answer denies that Respondenthad a contract with Local 363. In view of my subsequentfinding otherwise, and in view of the foregoing plead-ings, I find the foregoing complaint allegation to be true.By letter to the Association dated April 11, 1978, butnot received until May 3, 1978, Respondent stated:As of this date, we wish you to remove the nameof Argano Electric Corp., from your membershiprolls. Our last dues payment was March 15th, 1977,in the amount of $100.00. Since we have not main-17 The complaint alleged that Chan and Fevola were discharged be-cause they were not members of Local 3, in violation of Sec. 8(a)(3) and(I). Although under subpena issued at the General Counsel's instance,Fevola failed to report to the hearing room on the second day of thehearing, when the General Counsel planned to have him testify. TheGeneral Counsel elected to rest without seeking enforcement of the sub-pena, whereupon I granted a motion to dismiss the complaint allegationsas to Chan and Fevola on the ground that no prima facie case had beenmade to support such allegations ARGANO ELECTRIC CORP.357tained our membership, we feel, we are under noobligation to the [Association].By letter to Respondent dated June 7, 1978, the Asso-ciation acknowledged receipt of Respondent's "letter ofresignation"; drew Respondent's attention to "Section 4"of the Association's bylaws; stated that Respondent wasresponsible for the dues until the June 1979 expiration ofthe contract with Local 363; and demanded dues for theperiod between November 1976 and June 1979, totaling$1,000. By letter to the Association dated June 29, 1978,Respondent asserted that it had never received a copy ofthe bylaws even after making requests for them, andasked for a copy of the bylaws or of section 4 thereof.By letter to Respondent dated July 18, 1978, the Associ-ation enclosed a copy of the bylaws, stated that its pro-cedure had always been to provide a copy of the bylawsto each new member upon signing an application formembership,'sand further stated, "We regret that youmay have misplaced these regulations, but it is not ourconcern." Article III, section 4, of the bylaws forwardedto Respondent states in part:(a) ...All resignations shall be ...forwarded...together with payment in full of all obligationsto the Association, and shall not be effective untilduly accepted and formally acted upon by the [Ex-ecutive] Board [of the Association].(b) Each member will retain its membership inthe Association pursuant to its Bylaws from thedate of its acceptance into the Association until theconclusion of a collective bargaining agreement en-tered into by the Association. In the event themember is not covered by a collective bargainingagreement whose [sic] membership shall be fromyear to year.E. Analysis and ConclusionsThe General Counsel contends, in substance, that Re-spondent violated Section 8(a)(2), (3), (5), and (1) of theAct by recognizing and contracting with Local 3 at atime when Respondent was bound by a contract withLocal 363, and by thereafter failing and refusing to rec-ognize Local 363 and to honor 363's contract. I agree.As Respondent and Local 3 do not appear to dispute,the foregoing statutory provisions are violated where anemployer recognizes and contracts with one union as hisemployees' exclusive bargaining representative at a timewhen the employer and another union are bound by acurrent contract which recognizes that union as the ex-clusive bargaining representative of the same employees;and thereafter fails and refuses to recognize the latterunion and to honor its contract. Southern Oregon LogScaling and Grading Bureau, 223 NLRB 430 (1976); Ed-wards & Webb Construction Company, 207 NLRB 614(1973); Tricor Products, Inc. and/or C & J Pattern Co.,239 NLRB No. 13 (1978). Furthermore, I agree with theGeneral Counsel that Respondent was bound by the con-8 Micelotta, who had been an Association officer since 1964, testifiedthat this had indeed been the practice, but that Micelotta had not person-ally given a copy to Respondent. His testimony and the letters aside,there is no evidence as to whether Respondent had received a copybefore receiving the letter of July 18, 1978.tract between Local 363 and the Association and rejectthe contrary claim of Respondent and Local 3. Respon-dent joined the Association about late 1970, actively par-ticipated in its affairs until April 1978, and did not at-tempt to withdraw until May 1978. The Board foundthat Respondent was an Association member in 1974.Later, Respondent and Local 3 stipulated that in March1976 Respondent was a member of the Association. TheAssociation consists of contractors willing to have anagreement with Local 363. Further, in June 1976 the As-sociation entered into the 1976-79 contract "on behalf ofits present and future members." Moreover, in late 1977,after being advised that the Union was seeking arbitra-tion of a money claim against Respondent under the con-tract, Respondent made no claim that the contract didnot bind it. Instead, Respondent initially made a success-ful request for postponement of the arbitration hearing,and later, through its president, entered into and com-plied with a settlement of the $29,000 arbitration awardwhich required it and its president to pay a total of about$22,000 over 2 years and agreed to a $29,000 judgmentin the event of a default in any one installment. The sumsinvolved in this arbitration proceeding are too substantialto warrant an inference that Respondent and its presidentwere merely seeking to buy off a nuisance claim.'9Fur-thermore, until late 1977 Respondent hired employeesthrough Local 363, as the 1976-79 contract required em-ployers to do. Moreover, in May 1978 the Associationadvised Respondent, in effect, that the Association re-garded Respondent as bound by the contract; and thereis no evidence that Respondent ever advised the Associ-ation that this belief was erroneous.In claiming that Respondent was not bound by the1976-79 contract with Local 363, Local 3 and Respon-dent rely largely upon the Atlas Electrical Service case,20which put at issue, inter alia, whether a particular em-ployer was bound by a 1967 contract between the sameAssociation involved herein and Local 199, Local 363'spredecessor. The Board's conclusion that the employerwas not so bound rested partly on testimonial evidencethat with Local 199's acquiescence, after contractingwith Local 199 the Association followed a policy of re-quiring each employer member to reapply for member-ship and to pay dues in advance for the entire period ofthe contract before he would be permitted to retain hismembership in the Association and would be bound bythe contract. In addition, the Board relied on a contractclause, precisely like the clause in the 1976-79 contract19 The stipulation of settlement between Local 363 and Respondentand its president provides that Local 363 "will cause a General Releaseto be delivered to the Respondent, together with a discontinuance, withprejudice, of this proceeding," if the sums indicated on the annexedschedule are fully paid The schedule sets forth payments into the fundsattributable to periods between September 1975 and October 1977 Thesettled proceeding consisted of a motion to confirm an arbitrator's awardof payments to those funds, which award had approved the request ofthe funds' board of trustees for such payments attributable to such peri-ods. Moreover, the notice of hearing signed by the arbitrator stated,"The Union alleges that a dispute has arisen under the Collective Bar-gaining Agreement between the parties concerning Employer arrearswith respect to contributions to [the] Funds." I perceive no basis for thecontention of Respondent and Local 3 that the settlement contemplated a"General Release" of "any further Teamster claims against Argano"0o Atlas Electrical Service Co., 176 NLRB 825 (1969).ARGANO ELECTRIC CORP. 357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept for the union's name, in which the Associationagreed that as a condition of membership, each memberwould execute, and forward to Local 199, an undertak-ing to "be bound by, and comply with the terms of anyagreement now existing or which may hereafter be en-tered into between the Association and ...Local 199,with the same force and effect as though we had bythese present executed the same as a party." Atlas readthis clause as requiring that each Association memberreapply for membership and at the same time agree to bebound by and comply with the terms of the new con-tract. However, the instant record establishes that theAssociation and Local 363 did not follow the same prac-tice, or interpret this contract clause in the same way, aswhen Local 199 had been the bargaining representative,and during a period before Respondent applied for mem-bership in the Association. Instead, employers whobefore the October 1971 merger had signed an applica-tion for membership and an undertaking to be bound bythe Association's contracts with Local 815E were per-mitted after the merger, and without executing any newapplications or undertakings, to participate in the Associ-ation and its contractual negotiations and relationshipwith Local 363.For the foregoing reasons, I conclude that Respondentwas bound by the 1976 collective-bargaining agreementexecuted by the Association and Local 363.Local 3 and Respondent further contend that assumingRespondent was bound by the Local 363 contract, Re-spondent's 1978 action in contracting with Local 3 wasnot unlawful because Respondent allegedly violated theAct in 1970 by recognizing Local 199, Local 363's pre-decessor, at a time when Local 199 did not enjoy major-ity support. Such a contention is barred by Section 10(b)of the Act.21 Moreover, if the 1970 relationship wasvalid ab initio because Respondent was in the buildingand construction industry within the meaning of Section8(f) of the Act,22Local 363 subsequently acquired thestatus of the employees' representative under Section 9(a)by virtue of Local 363's certification as the representa-tive of a unit including Respondent's employees, suchemployees' Local 363 membership over a period of manyyears, and Local 363's precertification contractual rela-tionship with respect to Respondent's employees. Haber-man Construction Company, 236 NLRB 79 (1978); R. J.Smith Construction Co., Inc., 191 NLRB 693, 695, fn. 5(1971), reversed 480 F.2d 1186 (D.C. Cir. 1973), citedwith approval in N.L.R.B. v. Local Union No. 103, Inter-national Association of Bridge, Structural & OrnamentalIron Workers, AFL-CIO [Higdon Construction Co.], 434U.S. 335 (1978); David F. Irvins and James B. McKelvy,d/b/a The Irvin-McKelvy Co., 194 NLRB 52 (1971), enfd.21 N.L.R.B. v. District 30, United Mine Workers of America., and Local8280, United Mine Workers of America [Blue Diamond Coal], 422 F.2d 11 5(6th Cir. 1969), cert. denied 398 U.S. 959 (1970); International Hod Carri-ers. Building & Common Laborers' Union of America, Road & Heavy Con-struction, Local 1298, AFL-CIO (Roman Stone Construction Company, andKindred Concrete Products, Inc.), 153 NLRB 659 (1965); Lane-Coos-Curry-Douglas Counties Building and Construction Trades Council AFL-CIO v.N.L.R.B., 415 F.2d 656, 659, fn. 7 (9th Cir. 1969).2a See Fenix Id Scisson. Inc., 207 NLRB 752, 759 (1973), enfd. 506 F 2d1404 (7th Cir. 1974); Progressive Construction Corp., 218 NLRB 1368(1975).in pertinent part 475 F.2d 1265 (3d Cir. 1973), cited withapproval in Higdon, supra, 434 U.S. at 345-346.For the foregoing reasons, I find that Respondent vio-lated Section 8(a)(2), (3), (5), and (1) of the Act by rec-ognizing and contracting with Local 3, and by thereafterfailing and refusing to recognize Local 363 and dishonor-ing its contract with Respondent.As construed by the General Counsel at the outset ofthe hearing, the complaint herein alleged as appropriate aunit confined to Respondent's employees. This allegationwas denied by Respondent, but not by Local 3, whosecontract with Respondent covers such a unit. After call-ing his last witness, the General Counsel moved toamend the complaint so as to allege as appropriate a unitconsisting of employees of the employer-members of theAssociation. Local 363's counsel stated that this motionshould be granted. Respondent's counsel took no positionas to this motion, and stated that if it was granted, Re-spondent's answer would deny the appropriateness ofthat unit also. Local 3 opposed the motion, but as indi-cated infra, its brief approaches, if indeed it does notmake, the assumption that Local 363's contract with theAssociation encompassed a multiemployer unit. At thehearing, I withheld ruling on the motion. Because Re-spondent's employees were included in the certified mul-tiemployer unit, because Respondent made no attempt towithdraw from the Association during the 9-monthperiod between the certification and the execution of thecontract with Local 363, because the contract states thatthe unit is "Association-wide," and because I have foundthat Respondent was bound thereby when it executed acontract with Local 3, I find that the multiemployer unitwas appropriate until, at the earliest, June 30, 1979. Ac-cordingly, I hereby grant the General Counsel's motionfor leave to amend the complaint in this respect. Howev-er, because the appropriateness of the unit after the ex-ecution of the contract does not turn on whether Re-spondent remained a member of the Association,23andbecause Respondent at least tried to resign from the As-sociation about May 1978, the unit found appropriatewill encompass employers who were members of the As-sociation on the date the contract was signed.Respondent's and Local 3's brief relies on several casessetting forth circumstances under which employers arepermitted effectively to withdraw from multiemployerunits during a contractual hiatus. However, none of thesecases suggests that such circumstances would empoweran employer who has been bound for almost 2 years by a3-year contract covering a multiemployer unit unilateral-ly to escape his obligations under that contract by unilat-erally withdrawing from the multiemployer unit, wheth-er by resignation from the contracting association or oth-erwise.24Such unilateral employer action is in no re-spect legally distinguishable from an employer's midtermunilateral effort to abrogate a collective-bargainingagreement covering his employees alone.2a Chicago Magnesium Castings Company, 240 NLRB No. 57 (1979).a4 Cf. N.L.R.B. v. Joseph T. Strong, d/b/a Strong Roofing and Insulat-ing Co., 386 F.2d 929 (9th Cir. 1967), employer's petition for cert. denied390 U.S. 920 (1968), reversed in other respects on Board's petition forcert. 393 U.S. 357 (1969); Chicago Magnesium Castings. supra. ARGANO ELECTRIC CORP.359I regard as unmeritorious the contention that Respon-dent's action was justified because 4 members of its workforce (consisting of 13 to 18 persons) told Respondentthat they wanted to go to Local 3, they had a betterdeal, and that if Respondent did not "go Local 3," theywould quit. Conduct otherwise unlawful is not automati-cally excused upon a showing that it was motivated bybusiness exigencies. Rather, the business end to be servedby such conduct must be balanced, in the light of theAct and its policy, against the adverse effects of suchconduct upon employee rights. N.LR.B. v. Erie ResistorCorp., 373 U.S. 221, 229 (1963); N.L.R.B. v. Great DaneTrailers, Inc., 388 U.S. 26, 33-34 (1967). The evidenceherein does not even show that these four persons wouldhave quit unless Respondent contracted with Local 3. Inthe first place, Respondent's personnel advised Respon-dent that their desire to "go Local 3" was to a largeextent motivated by a desire for better wages and work-ing conditions. However, so far as the record shows, Re-spondent did not propose such improvements to Local363, which might well have agreed thereto. Moreover,Argano (who did not testify) likely suspected that inthreatening to quit after working for Respondent for 9years, his two brothers-in-law, at least, were bluffing.2Furthermore, the evidence that Respondent hiredSarauw and Brandt through Local 363's hiring hall indi-cates that qualified replacements could have been ob-tained for them from the same source, there is no reasonto suppose that the two Squillantes were irreplaceable,and there is no evidence that any of the remaining mem-bers of the work force ever said anything about quittingunless Respondent signed a contract with Local 3. Underthese circumstances, the business interests which Respon-dent elected to serve by offering economic improve-ments to Local 3 instead of Local 363 are outweighed bythe statutory purpose of industrial stability,26particularlybecause of the improper pressures exerted on otherLocal 363 members to sign Local 3 cards after Respon-dent had agreed to recognize it but before it contractedwith that union (see infra).CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 363 and Local 3 are labor organizationswithin the meaning of Section 2(11) of the Act.3. At least until June 30, 1979, the following employ-ees constituted a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) of theAct: All electricians, electrical maintenance mechanics,helpers and apprentices employed by the employer mem-bers of the United Construction Contractors Associationas of the date of execution of the 1976 contract withLocal 363, excluding all office clerical employees, guardsand supervisors as defined in the Act.4. Respondent's employees have been included in thatunit at all times material herein.2 Employee Sarauw's testimony summarized supra, fn. 13, indicatesthat he too may have been bluffing.26 Cf. Atlas Electrical. supra, 176 NLRB at 830, where all the employ-ees threatened to quit and replacements for them were not availableavailable through the contracting union or in the labor market.5. At all times material herein, Local 363 has been theexclusive bargaining representative of the employees inthe aforesaid unit, within the meaning of Section 9(a) ofthe Act.6. Respondent has violated Section 8(a)(2), (3), (5), and(1) of the Act by recognizing and contracting with Local3, and by failing and refusing to recognize Local 363 andto implement and adhere to its contract with Respon-dent.7. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. Respondent will be required to withdraw andwithhold recognition from Local 3 unless and until it iscertified by the Board; to recognize and, on request, tobargain with Local 363; and to implement and adhere toits July 1976 contract with Local 363 and any renewalthereof. In view of Respondent's and Local 3's conten-tion that their contract is more advantageous to the em-ployees economically than Local 363's contract, nothingin the recommended Order will require Respondent totake any action unfavorable to any individual employeeregarding wages, hours, and other substantive terms andconditions of employment; but this provision is not to beread as limiting Local 363's rights as exclusive bargainingrepresentative in connection with changes made unilater-ally as to it.27I regard as unmeritorious Respondent's and Local 3'scontention that Respondent should not be required towithdraw recognition from Local 3 and to recognizeLocal 363 because the employees allegedly want repre-sentation by Local 3 and Local 363's contract has alleg-edly expired. The record fails to show that Local 3 wasthe employees' uncoerced representative at the time thatRespondent recognized Local 3 in March 1978, in viewof Supervisor Louis Squillante's active participation inthe organizational effort for Local 3; Argano's statementto him and three employees, before any cards had beensigned for Local 3 and before any claim that it had a ma-jority, that Respondent would recognize that union; andRespondent's acknowledged willingness to give Local 3a better economic package than Respondent gave Local363 an opportunity to accept.28Cf. N.L.R.B. v. MarcusTrucking Company, Inc., 286 F.2d 583, 587, 588, 594-595(2d Cir. 1961), where the employees freely chose thenew union, and N.L.R.B.v. Mark R. Clegg & Mary M.27 Local 363's 1976 contract provides, inter alia. "Nothing in any pro-vision of this agreement shall be so construed ... as to effect a reductionin wage of any worker, or increase the number of hours per week whichthe worker shall be compelled to work in order to earn his presentweekly wage."as Local 3's and Respondent's bnef asserts that Respondent "did notreduce his payroll costs by signing a contract with Local Union No. 3but greatly increased his payroll." Partly because the record fails to showthe July 1977-June 1979 wage scale called for by Local 363's contract,the accuracy of this assertion is difficult to determine. (However, theMarch 1978 card-signers entered their current wage scale on the Local 3authorization cards.)ARGANO ELECTRIC CORP. 359 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDClegg, d/b/a Clegg Machine Works, 304 F.2d 168, 176(8th Cir. 1962), where they freely rejected the old one.Accordingly, any showing of subsequent majority is im-material. International Ladies' Garment Workers' UnionAFL-CIO [Bernhard-Altmann Texas Corp.] v. N.L.R.B.366 U.S. 731, 736 (1961).Respondent offered to show that 30 or 40 of Respon-dent's employees, a substantial number of whom musthave been hired after Respondent contracted with Local3,29 would leave Respondent's employ if Respondentwere ordered to resume recognizing Local 363, in orderto maintain their equities under various benefit plans ad-ministered under Local 3 contracts,30and because of thealleged substantial disparity in the wages and other bene-fits between Local 3's and Local 363's contracts-an al-leged disparity which may be limited after compliancewith the remedial order herein. To the extent that Re-spondent and Local 3 may be relying on the allegedlyadverse impact of such resignations on Respondent, Inote that qualified replacements for these Local 3 em-ployees could probably be obtained through Local 363.Moreover, because Respondent's unlawful action in con-tracting with Local 3 encouraged job applicants whoseexisting fringe benefits could be improved or preservedby continued coverage under such a contract, permittingthe continuation of that contract on the ground that suchemployees might otherwise resign would approach a de-termination that the likely effects of an unfair labor prac-tice excuse a respondent from remedying it. Respondentand Local 3 may be suggesting that a Board order alleg-edly encouraging these employees to resign would beunfair to them. Even aside from the fact that compliancewith the Order herein may well leave in effect workingconditions better than those which Local 363's contractwould have required if Respondent had never made im-provements called for by its contract with Local 3, I seenothing unfair in requiring the employees who wereLocal 363 members and were working for Respondentwhile it was still honoring Local 363's contract to acceptthe contract conditions or go elsewhere. Of course,many of Respondent's present employees had previouslyworked under Local 3 contracts with other employers29 Respondent's nonsupervisory work force at that time totaled nomore than 17 (see, supra, sec. Il,D). Both of the after-hired employeeswhom Local 3 actually called to the witness stand were hired throughLocal 3.30 Under Local 3's contracts, an employee's eligibility for pension, dis-ability pension, and annuity benefits, and the size of such benefits, are de-termined by the length of his employment with employers who have con-tributed to Local 3's pension and annuity plans. However, an employeewho ceases such employment before retirement age retains vested annuityrights and may retain vested rights in the pension plan. Also, an employ-ee's right to obtain supplementary unemployment, supplementary work-men's compensation, supplementary disability, supplementary vacation,and supplementary economic assistance benefits, and his family's right toobtain supplementary death benefits, depend, in effect, on how long theemployee worked under Local 3 contracts. In addition, in order to obtainmedical, hospitalization, surgery, dental, and optical benefits, an employ-ee must have been employed under a Local 3 contract, or available foremployment, for 6 months immediately preceding the incident whichgave rise to the claim; the period for rest home eligibility is 12 months.Six months' coverage under a Local 3 contract is also required for deathand pension premiums. The contract which is identical to Local 3's con-tract with three employer associations forbids journeymen electricians towork for any employer who is not a party thereto or to an agreementcontaining the same terms.and might not have sought jobs with Respondent unlessthey enabled the employees to maintain continued Local3 contract coverage. However, as to these employees,Respondent's unlawful action in contracting with Local3 merely had the effect of increasing by one the numberof employers with whom such employees could maintainsuch continued Local 3 coverage. An order requiringRespondent to stop recognizing Local 3 would simplyreduce this number to its previous size. Accordingly,such an order would merely put these employees in sub-stantially the same market position they would have oc-cupied if Respondent had at all times complied with itslegal duty to honor Local 363's contract.31 Moreover,although Local 363's contract bears an expiration date ofJune 30, 1979, several months before the date of this De-cision, that contract was to be automically renewed fromyear to year thereafter, unless written notice of termina-tion was given by either party between about April 1and May 1, 1979. The instant hearing was held in mid-April 1979 and Respondent adopted Local 3's May 18,1979, brief by letter dated May 16, 1979, but there is noevidence or claim that either party gave timely notice oftermination. Accordingly, the record fails to show thatLocal 363's contract has expired.32Also, Respondent will be required to make its employ-ees whole for any losses they may have suffered byreason of Respondent's failure to implement and adhereto that contract or any renewal thereof, all with interestas called for in Florida Steel Corporation, 231 NLRB 651(1977).33Payments, if any, flowing from loss of jobsshall be computed in the manner prescribed in F WWoolworth Company, 190 NLRB 289 (1950). I reject thecontention of Local 3 and Respondent that such a make-whole order would be inappropriate because Local 3'scontract allegedly increased Respondent's payroll costs.Assuming this to be true (see, supra, fn. 28), it would notnecessarily mean that no individual mployee sufferedany losses. Of course, the payment to which an individ-ual employee is entitled under this recommended Orderis limited to his losses in consequences of Respondent'sunfair labor practices.In addition, Respondent will be required to make thepayments to the Local 363 Pension Fund E, the Local363 Annuity Fund E, the Local 363 Welfare Fund E,and the Local 363 Joint Industry Fund E, which are re-quired by Local 363's July 1976 contract with Respon-dent and any renewal thereof and have not been made;whether interest must be paid thereon is left to the com-pliance stage. Morelli Construction Company, 240 NLRBNo. 170 (1979); Pacific Aggregates, Inc., and its affiliates,including Franklin Material Company, 231 NLRB 214,221-222 (1977); F & F Construction Co., Inc., 235 NLRB3l Local 3 also offered to prove that employees Sarauw and Brandthad spent some years in Local 363 and had received no annuity money.Both of these employees were working for Respondent while it was stillhonoring Local 363's contract. At the time they testified, they were stillworking for Respondent and Local 363's contract had not reached itsearliest possible expiration date I perceive no significance whatever totheir alleged failure to receive annuity money.32 As previously noted, the contract purports to render its renewalbinding on Respondent assuming it is no longer a member of the Associ-ation.3 See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).--- ARGANO ELECTRIC CORP.3611440 (1978); Ellis Tacke. d/b/a Ellis Tacke Company, 229NLRB 1296 (1977). In a post-hearing letter with copiesto the other parties, Local 3 contends that such a re-quirement would be improper because "general contribu-tions to the funds would afford no remedy to the em-ployees," citing Coletti Color Prints, Inc. (formerly ColettiAssociates), 204 NLRB 647 (1973). However, Coletti(unlike here) involved a bargaining agreement with aunion which, following the expiration of the agreement,lost a Board-conducted election; and, further, involvedschool and medical-insurance funds from which the em-ployees could benefit only during the life of the contractwhich required such payments. Here, however, Respon-dent remains under a continuing obligation to recognizeand bargain with Local 363. Furthermore, at least as tothe pension and annuity funds, it was probably contem-plated that the employees would receive benefits, notduring the term of the contract, but upon their retire-ment many years later. See Southland Dodge, Inc., 232NLRB 878, 879 (1977). Moreover, even as to the welfareand joint industry funds, the right of Respondent's em-ployees to benefit therefrom may depend on their havingbeen covered by a Local 363 contract for a minimumlength of time.34 In any event, as was said in Pacifc Ag-gregates, supra, 231 NLRB at 222:the Board and the courts have long held that contri-butions to fringe benefit trust funds such as those in-volved here are the equivalent of wages which theemployees have earned by their labor. See HenHouse Market, supra, [175 NLRB 596 (1969), modi-fied 428 F.2d 133 (8th Cir. 1970)1; Atrim Transporta-tion System, Inc., 193 NLRB 179, 184 (1971). In es-sence, the unit employees in such situation haveagreed, through their bargaining representative, thatthis part of their compensation shall be paid into thevarious funds. These funds rebound to the benefit ofthe entire unit as well as the individual. Indeed, theindividual may for one reason or another never re-ceive any personal benefit from these funds. Henevertheless has an interest in the continuance ofthe funds and their financial stability, for as long ashe remains in the industry he may benefit thereby.The return to these funds of contributions the Re-spondent was obligated to make in the first instancewould merely constitute the return of that part ofthe employees' wages to the funds which the em-ployees had designated for that purpose in the firstinstance.In a similar situation, in which an employer wasdisputing the authority of the Board to order pay-ment of like fringe benefits, the Supreme Court, inN.L.R.B. v. Strong Roofing & Insulating Co., 393U.S. 357, 360 (1969), stated:The fact that the payments in question here didnot constitute direct pay to the employees is ir-relevant in our view of this case. Whether thepayments were made to the employees, who thencontributed them to union trust funds in the form34 The documents governing the benefits under Local 363's Funds arenot in the record. Cf. supra, fn. 30of higher union dues, or whether as here theypassed straight from the employer to the trustfunds, the final result is the same. And it is just asmuch in the interest of "effectuat[ing] the policiesof this Act," and of making the employees whole,to require the payments in either case.In addition, Respondent will be required to makeLocal 363 whole for any dues lost as a result of Respon-dent's failure to honor the checkoff provisions of its con-tract with Local 363, and any renewal thereof, with in-terest thereon as prescribed in Florida Steel, supra. Ro-bertshaw Controls Co., 240 NLRB No. 188 (1979).Finally, Respondent will be required to post appropri-ate notices.The General Counsel and Local 363, neither of whomhas favored me with a brief, indicated at the hearing thatthey wanted an order which would prohibit Local 3from raising a question concerning representation for aperiod of time equal to the period during which Local363 has been denied the right pursuant to the collective-bargaining agreement to represent Respondent's employ-ees. Because the contract which bound Respondent untilat least June 30, 1979, may have been automatically re-newed, and because counsel have not troubled to rendera rationale for what the General Counsel referred to as"extraordinary relief," I shall recommend only the ordi-nary relief of a requirement to bargain, on request. Cf.Nelson-Hershfield Electronics, 188 NLRB 26, 26-27, 50-51 (1971); Glomac Plastics, Inc. v. N.L.R.B., 592 F.2d 94,99-101 (2d Cir. 1979); N.L.R.B. v. Sanson Hosiery Mills,Inc., 195 F.2d 350 (5th Cir. 1952), cert. denied 344 U.S.863 (1952); Ludlow Typograph Company, 108 NLRB 1463(1954).Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 3 5The Respondent, Argano Electric Corp., New York,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Recognizing or contracting with Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO(Local 3), as the bargaining representative of any of itsemployees for purposes of collective bargaining, unlessand until said labor organization has been certified by theNational Labor Relations Board as the exclusive bargain-ing representative of such employees.(b) Giving effect to the collective-bargaining contractwith Local 3 executed about March 1978, or to any ex-tension, renewal, or modification thereof; provided, how-ever, that nothing in this Order shall be construed as re-quiring Respondent to take any action unfavorable toany individual employee regarding wages, hours, and35 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.ARGANO ELECTRIC CORP. 361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDother substantive terms and conditions of employment;provided further, that nothing in the first proviso shalllimit the rights of Local 363, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Local 363), with respect to action which Re-spondent has taken unilaterally so far as Local 363 isconcerned.(c) Discriminating in regard to hire or tenure of em-ployment or any term or condition of employment to en-courage membership in Local 3 or discourage member-ship in Local 363.(d) Failing and refusing to recognize and bargain col-lectively with Local 363 as the exclusive bargaining rep-resentative of a unit including the following employees:All electricians, electrical maintenance mechanics, help-ers and apprentices employed by Respondent, excludingall office clerical employees, guards and supervisors asdefined in the Act.(e) Failing and refusing to implement and adhere loany contract with Local 363 covering such employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local3 as the exclusive bargaining representative of its em-ployees for the purpose of collective bargaining, unlessand until said labor organization shall have been certifiedby the Board as the exclusive representative of such em-ployees.(b) Implement and adhere to Respondent's 1976 con-tract with Local 363, and any renewal thereof.(c) Make its employees whole for any losses they mayhave suffered by reason of Respondent's failure to imple-ment and adhere to its 1976 contract with Local 363, andany renewal thereof, in the manner set forth in that por-tion of this Decision entitled "The Remedy."(d) Make the payments to the Local 363 Pension FundE, the Local 363 Annuity Fund E, the Local 363 Wel-fare Fund E, and the Local 363 Joint Industry Fund E,which are required by Local 363's July 1976 contractwith Respondent and any renewal thereof, in the mannerset forth in that part of this Decision entitled "TheRemedy."(e) Make Local 363 whole for any moneys that wouldhave been due Local 363 under the terms of any check-off authorizations executed by Respondent's employeesbut which were not deducted and transmitted to theUnion as a result of Respondent's failure to apply to suchemployees the July 1976 contract and any renewal there-of, in the manner set forth in that part of this Decisionentitled "The Remedy."(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, copies of all reportsmade to trustees of the funds to which Respondent'scontracts with Local 3 call for Respondent to contribute,and all other records necessary or useful to analysis ofthe sums due under the terms of this Order.(g) On request, bargain collectively with Local 363 asthe exclusive representative of all of Respondent's elec-tricians, electrical maintenance mechanics, helpers andapprentices, excluding all office clerical employees,guards and supervisors as defined in the Act; and if anunderstanding is reached, embody such understanding ina signed agreement.(h) Post at its place of business in New York, NewYork, and at all of its jobsites, copies of the attachednotice marked "Appendix."36Copies of said notice, onforms provided by the Regional Director for Region 29,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(i) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.36 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT recognize or contract with Local3, International Brotherhood of Electrical Workers,AFL-CIO, as the collective-bargaining representa-tive of any of our employees, unles and until it hasbeen certified by the Board as the exclusive bargain-ing representative of such employees.WE WILL NOT give effect to our March 1978contract with Local 3 or to any extension, renewal,or modification of that contract; but we are not re-quired to take any action unfavorable to any indi-vidual employee regarding wages, hours, and othersubstantive terms and conditions of employment.WE WILL NOT discriminate in regard to hire ortenure of employment or any term or condition ofemployment to encourage membership in Local 3or discourage membership in Local 363.WE WILL NOT fail and refuse to recognize andbargain collectively with Local 363 as the exclusivebargaining representative of our electricians, electri-cal maintenance mechanics, helpers and apprentices,--------- --- ARGANO ELECTRIC CORP.363excluding all office clerical employees, guards andsupervisors as defined in the Act.WE WILL NOT fail and refuse to implement andadhere to any contract with Local 363 coveringsuch employees.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof your rights under the Act.WE WILL NOT withdraw and withhold all recog-nition from Local 3 as the exclusive representativeof our employees for the purpose of collective bar-gaining, unless and until Local 3 has been certifiedby the Board as the exclusive representative of suchemployees.WE WILL honor our 1976 contract with Local363, and any renewal of that contract.WE WILL make the payments required by thatcontract, and any renewal of that contract, to Local363 Pension Fund E, Local 363 Welfare Fund E,Local 363 Annuity Fund E, and Local 363 Joint In-dustry Fund E.WE WILL make you whole, with interest, for anylosses you may have suffered by reason of our fail-ure to implement and adhere to our 1976 contractwith Local 363, and any renewal thereof.WE WILL make Local 363 whole, with interest,for any moneys that would have been due it underthe terms of any checkoff authorizations executedby our employees but which were not deducted andtransmitted to the Union as a result of our failure toapply to these employees the terms of our 1976 con-tract with Local 363, and any renewal thereof.WE WILL, on request, bargain collectively withLocal 363 as the exclusive representative of the em-ployees described above, and if an understanding isreached, embody such understanding in a signedagreement.ARGANO ELECTRIC CORP.